Per Curiam.
In the court below appellee recovered a joint judgment against appellant and one Enyart, and from *127said judgment appellant seeks to prosecute a vacation appeal. Notice has been served on Enyart, but he has not been named as a party in the assignment of errors. Appellee makes this point, and insists on a dismissal of the appeal. Rule six of this court requires that “the assignment of errors shall contain the full names of all the parties,” and under the settled practice this appeal must be dismissed. Elliott, App. Proc., §323; Ewbank’s Manual, §126.
It is so ordered.